DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 -7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret (EP-2567870) as cited by applicant.
4.    Garret discloses a side airbag device comprising: a seat frame (11) that is along a side surface of a seatback (5) of a vehicle seat, the seat frame (11) being built in the seatback (5); an inflator (24) that is attached to an occupant side of the seat frame (11); and an airbag cushion (26) for receiving a gas from the inflator (24) so as to be expanded and deployed, wherein the airbag cushion (26) includes: an inner side expansion part (31) stored at the occupant side of the seat frame (11), the inner side expansion part (31) being connected to the inflator (24); and an outer side expansion part (30) continuously provided with the inner side expansion part (31), the outer side expansion part (30) stored at an opposite side of the seat frame (11) with respect to the occupant side, the outer side expansion part (30) connected to the inner side expansion part (31) for receiving the gas from the inner side expansion part (31) so  expanded and deployed; and wherein the vehicle seat include a seat pad having an inner seat pad portion (21) and an outer seat pad portion (22) laterally spaced apart from each other, the inner seat pad portion (21) including planar surface for contacting the airbag, the planar surface extending at a non-parallel angle relative to a both a forward direction and a lateral direction (see figure below);

    PNG
    media_image1.png
    513
    743
    media_image1.png
    Greyscale





 2) extending from the front edge of the seat frame toward a vehicle rear or indirectly comes in contact with the predetermined area by sandwiching another member between the outer contact part and the predetermined area; and a second folded-back part (fig. 2 shows the folded package of the airbag 26 includes many folded parts) with which the outer side expansion part is folded back from a rear end at a vehicle rear side of the outer contact part toward a vehicle front; wherein the outer side expansion part (31) includes: an upstream region that extends from the front edge of the seat frame toward a vehicle rear; and a downstream region that is stored between the upstream region and the seat frame, the downstream region for receiving the gas from the upstream region so as to be expanded (see fig. 2); wherein the outer side expansion part includes a part that is wound (see fig. 2); wherein the outer side wherein,  includes a part that is folded in bellows (see fig. 2); wherein the inner side expansion part (31) includes: an inner contact part (see fig. 2) that directly comes in contact with the seat frame (11) or indirectly comes in contact with the seat frame (11) by sandwiching another member between (32) the inner contact part and the seat frame (11) and extends from a position to which the inflator (24) is attached toward a front edge (13) of the seat frame (11); wherein the front edge (13) of the seat frame 11 is rounded; wherein a thickness in a vehicle width direction of a front edge (13) of the seat frame (11) is larger than a thickness in the vehicle width direction of a region (portion of the seat frame 11 near the inflator 24) rearwardly located from the front edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.    Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garret in view of Fukawatase et al (U.S. 2018/0050651).
7.    Garret discloses every element of the invention as discussed above except that the inner contact part comprising: a third folded-back part with which the inner side expansion part is folded back from a front edge at a vehicle front side of the inner contact part toward a vehicle rear; and an inner folding part that further extends from the third folded-back part toward the front edge; wherein the inner side expansion  includes a part that is wound; wherein the inner side expansion part includes a part that is folded in bellows.
8.    Fukawatase et al teaches the invention wherein the inner contact part comprising: a third folded-back part (see fig. 4) with which the inner side expansion part is folded back (see fig.4) from a front edge at a vehicle front side of the inner contact part toward a vehicle rear; and an inner folding part that further extends from the third folded-back part toward the front edge; wherein the inner side expansion part includes a part that is wound; wherein the inner side expansion part includes a part that is folded in bellows (see fig. 4).
9.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the seat airbag of Garret by replacing the inner airbag part of Garret with the folded airbag as taught by Fukawatase in order to ensure proper performance of the airbag upon deployment.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. Applicant’s arguments that Garret does not disclose an inner seat pad portion including a planar surface for contacting the airbag, the planar surface extending at a non-parallel angle relative to both a forward and lateral directions. The examiner respectfully disagrees because fig. 3 of Garret clearly shown the inner seat pad 21 in contact with the airbag upon inflation, and as indicated above in fig. 2 of Garret, the curved portion of the inner seat pad 21 extending at non-parallel angle relative to both forward and lateral direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        February 13, 2021